Memorandum Opinion and Order
DiCarlo, Judge:
On July 23, 1985, this court decided Izod Outerwear, Div. of Gen. Mills, Inc. v. United States, 9 CIT 309 (1985). Following designation of Izod as a test case pursuant to Rule 84(b) of the Rules of this Court, a suspension calendar containing 387 related actions was established pursuant to Rule 84(a) of the Rules of this Court.
When the Izod decision became final, a suspension disposition calendar was established pursuant to Rule 85(a) of the Rules of this Court, containing all 387 actions from the suspension calendar. Thereafter, the Court directed the Clerk of the Court to issue the notice required by Rule 85(b) of the Rules of this Court advising the parties that the 387 actions would remain on the suspension disposition calendar for 18 months, the maximum time allowed under Rule 85(b) of the Rules of this Court.
A review of the history of the suspension disposition calendar shows that this Court has generously granted each action an average of five motions for an extension of time to remain on the suspension disposition calendar pending settlement by the parties. Currently, 184 actions remain on the calendar.
Federal trial courts have a responsibility to manage their dockets to provide for the efficient and expeditious termination of controversies. Applied Research Labs. v. United States, 70 Cust. Ct. 321, 323 (1973). One tool by which this Court may manage its docket is the sua sponte dismissal of actions which are languishing without further prosecution. Link v. Wabash R.R. Co., 370 U.S. 626-30 reh’g denied 371 U.S. 873 (1962); Julien v. Zeringue, 864 F.2d 1572, 1575 (1989); United States v. Chas. Kurz Co., 55 CCPA 107, 110, C.A.D. 941, 396 F.2d 1013, 1016 (1968). See also Rule 41(b)(2) of the Rules of this Court. In Chas. Kurz Co., the predecessor to our Court of Appeals stated that "[e]very court has the inherent power, in the exercise of a sound judicial discretion, to dismiss a cause for want of prosecution.” Id. at 110, 396 F.2d 1016 (quoting Sweeny v. Anderson, 129 F.2d 756, 758 (10th Cir. 1942)). See also Thermocycle Int’l v. A.F. Hinrichsen Sales Corp., 851 F.2d 339, 341 (Fed. Cir. 1988).
*818While these actions do not warrant dismissal, in order to expedite the resolution of these controversies and in the sound exercise of its discretion pursuant to Rule 160b) of the Rules of this Court, the Court issues the following scheduling order:
1. The parties are to complete all discovery in these actions by the dismissal date stated in the attached schedule;
2. Any proposed stipulated judgment on agreed statement of facts under Rule 58.1 of the Rules of this Court must be submitted to the Government with the required notice to the Court and any dispositive motions are to be filed with the Court before the close of business fifteen days after the dismissal date stated in the attached schedule;
3. Before the close of business on the date 30 days following the deadline set in paragraph two of this order, the government must file with the Court either a stipulated judgment or a notice of the rejection of a proposed stipulated judgment or a response to a dispositive motion; and
4. Any actions remaining on the Suspension Disposition Calendar on the first business day following the deadline stated in paragraph 3 of this order will be moved to an active trial calendar for disposition.
The Court will entertain no further motions for an extension of time or other removal procedures under rule 85(c) of the Rules of this Court.
The Court finds that the procedures established in this Opinion and Order will expedite the resolution of these actions. The Court further finds that the procedures established herein are consistent with Rules 16 and 85(d) of the Rules of this Court and the parties’ constitutionally protected rights of due process. Intercontinental Fibers, Inc. v. United States, 2 CIT 133 (1981); Applied Research Labs. v. United States, 70 Cust. Ct. 321, C.R.D. 73-2 (1973).
*819[[Image here]]
*820[[Image here]]
*821[[Image here]]
*822[[Image here]]
*823[[Image here]]
*824[[Image here]]
*825[[Image here]]
*826[[Image here]]
*827[[Image here]]
*828[[Image here]]
*829[[Image here]]
*830[[Image here]]
*831[[Image here]]
*832[[Image here]]
*833[[Image here]]
*834[[Image here]]
*835[[Image here]]